PER CURIAM.
AFFIRMED. See F.B. v. State, 852 So.2d 226, 230 (Fla.2003) (holding that, with two exceptions, a defendant must preserve a claim of insufficiency of the evidence through a timely challenge in the trial court); see also State v. Adkins, 96 So.3d 412, 423 (Fla.2012) (holding that the Legislature’s decision to make the absence of knowledge of the illicit nature of a controlled substance an affirmative defense rather than an element of Florida’s drug offenses was constitutional).
WOLF, PADOVANO, and LEWIS, JJ., concur.